PER CURIAM.
We reverse the order denying the defendant’s motion to vacate the default judgment because we find that the defendant satisfied the two-prong test for vacating a default judgment which requires a showing of excusable neglect and a meritorious defense. See Gibraltar Serv. Carp, v. Lone & Assocs., Inc., 488 So.2d 582 (Fla. 4th DCA 1986). The trial court found that the defendant demonstrated excusable neglect in failing to timely file a response to the complaint. We find that the motion to vacate the default judgment, which tendered an answer containing a general denial of negligence, was sufficient to establish a meritorious defense. North Shore Hosp., Inc. v. Barber, 143 So.2d 849 (Fla. 1962); Pedro Realty, Inc. v. Silva, 399 So.2d 367 (Fla. 3d DCA 1981); Bay Convalescent Center, Inc. v. Carroll, 352 So.2d 900, 904 (Fla. 1st DCA 1977) (Ervin, J. dissenting), cert. dismissed, 364 So.2d 881 (Fla.1978).
Accordingly, the order is reversed and remanded.